

114 S3208 IS: Access to Childcare Expansion Act
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3208IN THE SENATE OF THE UNITED STATESJuly 13, 2016Mr. King introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to make the Child and Dependent Care Tax Credit fully
			 refundable, and for other purposes.
	
 1.Short titleThis Act may be cited as the Access to Childcare Expansion Act or the ACE Act.
		2.Refundability of Child and Dependent Care Tax Credit
			(a)In
 generalThe Internal Revenue Code of 1986 is amended— (1)by redesignating section 21 as section 36C, and
 (2)by moving section 36C, as so redesignated, from subpart A of part IV of subchapter A of chapter 1 to the location immediately before section 37 in subpart C of part IV of subchapter A of chapter 1.
				(b)Technical
			 amendments
 (1)Paragraph (1) of section 23(f) of the Internal Revenue Code of 1986 is amended by striking 21(e) and inserting 36C(e). (2)Paragraph (6) of section 35(g) of such Code is amended by striking 21(e) and inserting 36C(e).
 (3)Paragraph (1) of section 36C(a) of such Code (as redesignated by subsection (a)) is amended by striking this chapter and inserting this subtitle.
 (4)Subparagraph (C) of section 129(a)(2) of such Code is amended by striking section 21(e) and inserting section 36C(e).
 (5)Paragraph (2) of section 129(b) of such Code is amended by striking section 21(d)(2) and inserting section 36C(d)(2).
 (6)Paragraph (1) of section 129(e) of such Code is amended by striking section 21(b)(2) and inserting section 36C(b)(2).
 (7)Subsection (e) of section 213 of such Code is amended by striking section 21 and inserting section 36C.
 (8)Subparagraph (H) of section 6213(g)(2) of such Code is amended by striking section 21 and inserting section 36C.
 (9)Subparagraph (L) of section 6213(g)(2) of such Code is amended by striking section 21, 24, or 32, and inserting section 24, 32, or 36C,.
 (10)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,.
 (11)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following:
					Sec. 36C. Expenses for household and
				dependent care services necessary for gainful
				employment..
 (12)The table of sections for subpart A of such part IV is amended by striking the item relating to section 21.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 3.Enhancement of the Child and Dependent Care Tax Credit (a)In generalSection 36C of the Internal Revenue Code of 1986, as redesignated by section 2 of this Act, is amended—
 (1)in paragraph (1) of subsection (a), by striking 35 percent reduced (but not below 20 percent) and inserting 50 percent reduced (but not below 35 percent), (2)by redesignating subsection (f) as subsection (g), and
 (3)by inserting after subsection (e) the following new subsection:  (f)Inflation adjustment (1)In generalIn the case of any taxable year beginning after 2016, each of the dollar amounts in subsections (a)(2) and (c) shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.
 (2)RoundingIf any increase determined under paragraph (1) is not a multiple of $50, such increase shall be rounded to the nearest multiple of $50..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 